Lixdsay, J.
The judgment in this ease is erroneous, and must be reversed and the cause remanded.
It appears from, the record, that a minor, Beverly Palmer, was made a party defendant, and without service .of process upon him, without the appointment of a guardian ad litem to defend and ‘ protect his interest, if any he had, (which must be presumed to exist from the necessity of making him a party,) the judgment was rendered before the court had acquired jurisdiction as to him. Besides,- it is admitted by the pleading, that the land, sought to be *187subjected was conveyed to tbe ancestor of the minor, and against him no judgment could be taken by default, even if process had been served upon him. The petition does not disclose the nature of the transaction in such a way as to enable the court to determine intelligently upon the rights of the parties. The original petition alleges an equity foi* advancements made to the ancestor of some of the defendants, and seeks to subject a tract of land in the possession of another party, because of an equity against that ancestor, which land, it avers, had been bought with the money so advanced. But how these different - parties, in right and interest, are affected, is left in Cimmerian darkness. The record gives no intelligible view of the matter in controversy, so that the court may adjudicate under standingly upon the rights of the parties. The judgment was taken by default. There is no answer from any of the adult defendants, no service of process upon the minor defendant, no guardian ad litem appointed ; yet there is a judgment by default, and .an order of sale decreed of a tract of land, in which the court must presume the minor was interested, from the mere fact that the plaintiff in the court below deemed it necessary to make him a party! It is true, that Dorcas S. Taylor is the only plaintiff in error. But the record discloses that the interest of a minor is involved in the subject matter of the suit, and there can be no proper judgment in the ease without a legal investigation of his right. The judgment is reversed and the cause remanded.
Reversed and remanded.